DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 02/05/2021 has been entered and fully considered. Claims 1-3, 5-7, 11 and 12 are pending, of which claims 1-3 and 5-7 are currently amended. Claims 4, 8-10 and 13-16 are cancelled. No new matter has been added.
In view of the amendment, the previous rejection under 35 USC 103 is withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5298341 (Khandkar) in view of US 2006/0292430 A1 (Lessing).

    PNG
    media_image1.png
    679
    384
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    457
    401
    media_image2.png
    Greyscale


Khandkar does not teach that the plain attachment sides of the cell stack formations have a geometrically deviating attachment surface structure. Lessing however teaches forming a fuel cell module in a cruciform architecture for connecting supply and exhaust lines 10 with connecting stubs 9 [0046], wherein plain attachment sides in two opposite sides of the four sides have a geometrically deviating attachment surface structure that extrudes from the plain attachment side such that a first portion of the plain attachment sides extends from the geometrically deviating attachment surface structure to a first corner of the cell stack formation 


    PNG
    media_image3.png
    488
    631
    media_image3.png
    Greyscale


Regarding claims 11 and 12, Lessing teaches that the anode and cathode plates can be connected in a reliably gas-tight manner despite possible temperature fluctuations [0016], but also that slight leaks, which are dependent on the operating phase, from the connecting stubs are tolerable [0049]. Therefore it is considered that the flow restriction structure taught by the combination of Khandkar and Lessing is configured to allow the stack formation to freely expand and shrink with temperature by being mounted loosely against the at least one geometrically deviating attachment surface structure in the plain attachment side of each stack formation. 

Response to Arguments
Applicant’s arguments filed 02/05/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727